Title: Abigail Adams to John Adams, 10 December 1795
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy Decbr. 10th 1795
          
          I have rejoiced in the fine weather which has attended you through your journey, and the good Roads if you have had them as good as we have. Some cold Days but not enough so, to freeze or prevent our People from accomplishing the plowing at the corn Feilds. the Shelter for the young cattle is compleated & coverd with Sea weed. one Day more will cover the clover with manure, and to Day they plow the great Garden. one Day they have been in the woods and one Day upon high ways. this compleats the Tour of Duty.
          I contemplated your keeping Sabbeth with our Children at N york & hope You found them well and happy. I received the Miniatures three Days after you left me, and feasted myself upon them for they are most admirable Likenessess. I wish You would inquire of the Secretary of state, if he has had any later Dispatches, than our Letters, and whether there is a probability of the children being in England
          I shall not ask you how the pullse beat, but wait the Presidents Speah.
          
          Nancy Adams, & Betsy crosby have the scarlet fever I hope not very bad.
          present me respectfully to the President and Mrs Washington. Love to mrs Otis & Family—
          most affectionatly yours
          
            Abigail Adams
          
        